Citation Nr: 0713143	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  05-05 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than April 23, 
2003, for an award of a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities and for an award of a 100 percent rating for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased rating and earlier effective 
date for a shell fragment wound of the right leg, with 
peroneal nerve involvement, currently evaluated as 30 percent 
disabling.

3.  Entitlement to an increased rating and earlier effective 
date for a shell fragment wound of the anterior right thigh, 
muscle group XIV and shell fragment wound of the right leg, 
muscle group XII, currently evaluated as 10 percent 
disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from August 1967 until August 
1969.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from August 2003 and March 2004 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in New Orleans, Louisiana.

The Board notes that while the earlier effective date claims 
as to TDIU and a 100 percent rating for PTSD were perfected 
separately, they may be analyzed in tandem.  
Indeed, any evidence that establishes that the veteran was 
unemployable due to his service-connected PTSD prior to April 
23, 2003, would also necessarily show entitlement to a 100 
percent evaluation for PTSD as of the same date.  

The veteran and his wife provided testimony at a May 2006 
videoconference hearing before the undersigned.  The veteran 
later alleged that the transcript did not accurately depict 
the testimony given at that time.  He filed a motion for 
revision of the transcript.  However, after comparing the 
audiotape of the proceeding to the written transcript, the 
undersigned Veterans Law Judge found only one spelling error.  
It was determined that the transcript was otherwise 
consistent with the hearing tape.  

The veteran has raised contentions of CUE as to a June 1973 
rating decision.  Specifically, he believed that decision 
contained CUE in failing to award an earlier effective date 
for a grant of an increased evaluation for a right thigh 
disability.  Additionally, the veteran has raised contentions 
of CUE with respect to a November 1973 rating action.  
Specifically, he alleges that the effective dates for an 
increased evaluation as to the left thigh and left leg were 
erroneous.  (Because the increases were made effective back 
to the date of claim, the veteran is essentially requesting 
an earlier effective date as to the initial grant of service 
connection for those disabilities, on the basis of CUE.)  
Finally, from a review of the May 2006 hearing transcript, it 
is clear that the veteran has also raised a CUE claim as to 
the RO's November 1973 denial of TDIU.  These CUE claims have 
not been adjudicated by the RO.  As such, they are referred 
back to the RO for appropriate action.  

The issues of entitlement to an increased rating and earlier 
effective date for a shell fragment wound of the right leg, 
with peroneal nerve involvement, and entitlement to an 
increased rating and earlier effective date for a shell 
fragment wound of the anterior right thigh, muscle group XIV 
and shell fragment wound of the right leg, muscle group XII 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed November 1973 rating decision, the RO 
denied entitlement to TDIU.

2.  The veteran again requested entitlement to TDIU; his 
claim was received on April 23, 2003.

2.  It is not factually ascertainable from the evidence in 
the year prior to the April 23, 2003, TDIU claim that the 
veteran became unable to maintain substantially gainful 
employment as a result of his service-connected disabilities.

3.  No correspondence dated subsequent to the last final 
denial and prior to April 23, 2003, may be construed as an 
informal claim of entitlement to TDIU.


CONCLUSION OF LAW

The criteria for an effective date prior to April 23, 2003, 
for the award of TDIU and of a 100 percent rating for PTSD, 
have not been met.  38 U.S.C.A.  § 5110, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an effective date claim.  

In the present case, VA satisfied its duty to notify by means 
of an April 2006 letter  from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  In doing so, it apprised the veteran of the laws 
pertaining to disability ratings or effective dates.   

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  Additionally, the claims file 
contains the veteran's own statements in support of his 
claim, to include testimony provided at a May 2006 
videoconference hearing before the undersigned.  The 
veteran's wife also testified at that time.  The Board has 
carefully reviewed such statements and concludes that no 
further evidence not already of record has been identified.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

At the outset, the Board briefly notes that entitlement to 
TDIU requires the presence of impairment so severe that it is 
impossible for the average person to follow a substantially 
gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2006).  Moreover, such 
impairment must be due to service-connected disabilities.  

In an August 2003 rating determination, the RO granted TDIU, 
effective April 23, 2003.  The veteran contends that he is 
entitled to an earlier effective date for that award.  
Specifically, at his May 2006 hearing before the undersigned, 
he stated that he had not been gainfully employed since 1969.  
From that statement and others made at that hearing, it is 
clear that the veteran believes his effective date should go 
back to that time frame.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2) (2006).

The effective date for an increased rating for disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred if a claim is received within 1 year from such date; 
otherwise, the effective date is the date of receipt of the 
claim. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2)(2006).  

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

In the present case, the veteran's claim of entitlement to 
TDIU  was received by VA on April 23, 2003.  This represents 
the effective date initially assigned in the rating decision 
of August 2003.  However, as previously noted, 38 C.F.R. § 
3.400(0)(2) provides that the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred of a claim is received 
within 1 year from such date, otherwise the date of receipt 
of claim.  Therefore, it must be considered whether, based on 
evidence between April 23, 2002, and April 23, 2003, it is 
factually ascertainable that the veteran became unable to 
maintain substantially gainful employment solely due to 
service-connected disabilities.  However, a thorough review 
of the claims file fails to demonstrate findings of increased 
disability/unemployability within the year prior to the 
filing of the TDIU claim.   

For the foregoing reasons, there is no basis for assignment 
of an effective date earlier than April 23, 2003, for the 
grant of TDIU.  In so finding, the Board acknowledges a 
letter from Jerry R. Smith, which reveals that the veteran is 
unemployable.  However, as such letter was written subsequent 
to April 23, 2003, it cannot serve as a basis for an earlier 
effective date here.  

The Board has also contemplated whether any evidence of 
record prior to August 14, 2001, could serve as an informal 
claim in order to entitle the veteran to an earlier effective 
date.  In this regard, it is noted that any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  38 
C.F.R. § 3.155 (2006).  

In the present case, a review of the record fails to show any 
informal claims for TDIU such as to enable an earlier 
effective date under 38 C.F.R. § 3.155.  

The Board also notes that under 38 C.F.R. § 3.157, a report 
of examination or hospitalization will be accepted as an 
informal claim for benefits.  However the provisions of 38 
C.F.R. § 3.157(b)(1) state that such reports must relate to 
examination or treatment of a disability for which service-
connection has previously been established or that the claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b)(1) (2006).

In the present case, a VA examination report dated in 
September 1973 indicates that "the veteran could not work 
half the time because of (his) legs."  Although that 
assessment by itself would not justify a grant of TDIU, it 
could liberally be construed as an informal claim of the type 
described under 38 C.F.R. § 3.157.  However, such record does 
not here enable assignment of an earlier effective date.  The 
reason for this is that a claim of TDIU was subsequently 
denied by the RO in an unappealed November 1973 rating 
decision.  Due to the finality of that determination, the 
Board is precluded from awarding an effective date prior to 
that time.  As discussed earlier, the veteran's numerous CUE 
claims have not yet been adjudicated by the RO and as such 
are not under the Board's jurisdiction at this time.  

In conclusion, the veteran's claim of entitlement to TDIU was 
not received until April 23, 2003.  Because it was not 
factually ascertainable in the medical records that he became 
unable to maintain substantially gainful employment as a 
result of his service-connected disabilities prior to April 
23, 2003, the date of claim, there is no basis for an earlier 
effective date for TDIU.  For the same reasons, a grant of an 
earlier effective date for the award of a 100 percent 
evaluation for PTSD is also not possible.  Indeed, it 
logically follows that if the evidence failed to show that 
the veteran was unemployable due to his service-connected 
disabilities, then the evidence must necessarily have also 
failed to show total occupational impairment under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 such as to enable a 100 percent 
award for PTSD.  As the preponderance of the evidence is 
against the claims, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER
Entitlement to an effective date earlier than April 23, 2003, 
for an award of a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities 
and an award of a 100 percent rating for post-traumatic 
stress disorder (PTSD) is denied.


REMAND

It is noted that the August 2003 rating decision also awarded 
an increased rating of 30 percent for a shell fragment wound 
of the right leg, with peroneal nerve involvement, effective 
April 23, 2003.  In correspondence received by the RO in 
February 2004, the veteran expressed disagreement as to that 
determination.  Similarly, a January 2004 rating decision 
granted an increased evaluation of 
10 percent for the veteran's shell fragment wound of the 
anterior right thigh, muscle group XIV and shell fragment 
wound of the right leg, muscle group XII, effective April 23, 
2003.  In correspondence received by the RO in April 2004, 
the veteran expressed disagreement as to that determination.  

The evidence of record does not reflect that a statement of 
the case (SOC) has been issued in response to the veteran's 
notices of disagreement, pursuant to 38 C.F.R. § 19.26 
(2006).

In the past, the Board has referred such matters back to the 
RO for appropriate action.  However, the Court has indicated 
that the proper action is to REMAND the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) ("Thus, the next step was for the RO to issue 
an SOC on the denial of the ... claim, and the Board should 
have remanded that issue to the RO, not referred it there, 
for issuance of that SOC.")  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the 
appeal initiated by the veteran from the 
August 2003 rating decision awarding an 
increased rating of 30 percent for a 
shell fragment wound of the right leg, 
with peroneal nerve involvement, 
effective April 23, 2003.  Also issue a 
statement of the case on the appeal 
initiated by the veteran from the January 
2004 rating decision awarding an 
increased evaluation of 10 percent for 
the veteran's shell fragment wound of the 
anterior right thigh, muscle group XIV 
and shell fragment wound of the right 
leg, muscle group XII, effective April 
23, 2003.  The veteran and his 
representative should be advised of the 
need to file a substantive appeal if the 
veteran wishes to complete an appeal from 
that determination.

If the veteran timely perfects his appeals as to any or all 
of those issues, the case should be certified to the Board 
for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


